Citation Nr: 0839495	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-34 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension for aid and attendance 
and for housebound status.

ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1992. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
special monthly pension for aid and attendance and for 
housebound status. 

In January 2008, the Board remanded the claim for further 
development, and it is now before the Board for adjudication. 


FINDINGS OF FACT

1.  The veteran performed active military service for more 
than ninety days during a period of war.  The veteran has no 
service-connected disabilities and is less than 65 years of 
age. 

2.  The veteran is not a patient in a nursing home and has no 
uncorrectable vision  deficits.  

3.  The veteran experiences limitation of motion of the 
cervical and lumbar spine, some loss of grip strength, and 
occasional episodes of imbalance.  He uses a back brace and 
has difficulty in dressing and opening food containers.  He 
is able to ambulate without assistance, operate an automobile 
for short distances, prepare meals, attend to personal 
hygiene, and avoid the hazards of daily living in the home.   

4.  The veteran is not substantially confined to his dwelling 
and the immediate premises nor does he have a single 
permanent total disability rating.


CONCLUSION OF LAW

The criteria for special monthly pension based on a need for 
aid and attendance or for housebound status have not been 
met.  38 U.S.C.A. §§ 1513, 1521 (West 2002); 38 C.F.R. 
§§ 3.3, 3.350, 3.351, 3.352 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In correspondence in January 2005, the RO provided a notice 
that met these requirements.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served as a supply and administrative specialist 
in the U.S. Army and retired at the rank of Sergeant First 
Class.  He contends that his neck, back, shoulder, foot, and 
hand disabilities require the aid and attendance of another 
to accomplish some activities of daily living. 

Service personnel records showed that the veteran performed 
active military service for more than ninety days during a 
period of war.  The veteran has no service-connected 
disabilities.  The veteran has the following nonservice-
connected disabilities rated for pension purposes: gout, 
rated as 40 percent disabling; degenerative disc disease of 
the lumbar spine, rated as 40 percent disabling; degenerative 
disc disease of the cervical spine, rated as 20 percent 
disabling; Raynaud's phenomenon, rated as 20 percent 
disabling; and peripheral neuropathy of the right and left 
upper extremities, each rated as 10 percent disabling.  He is 
less than 65 years of age and has been granted a nonservice-
connected pension, subject to income limitations.  
38 U.S.C.A. §§ 1513, 1521.  

A nonservice-connected pension at an increased annual rate is 
payable if the veteran is in need of regular aid and 
attendance.  38 U.S.C.A. § 1521 (d).  A nonservice-connected 
pension at a different increased annual rate is payable if 
the veteran has a disability rated as total and permanent and 
(1) has an additional disability or disabilities 
independently rated as 60 percent or more, or (2) is 
permanently housebound but does not qualify for pension at 
the aid and attendance rate.  38 U.S.C.A. § 1521 (e); 
38 C.F.R. § 3.351.  

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R
 § 3.351(b).  The veteran will be considered in need of aid 
and attendance if he is (1) blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; (2) is a patient in a nursing home because of mental or 
physical incapacity; or 
(3) establishes a factual need for aid and attendance under 
the criteria set forth in 
38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).  The record does 
not show, nor does the veteran contend, that he is a patient 
in a nursing home or is blind or so nearly blind as to have 
corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less.  

The following criteria will be considered in determining the 
need for regular aid and attendance: the inability of a 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without such aid, 
such as supports, belts, lacing at the back, etc.); the 
inability of a claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a)

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need. 
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the veteran's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  38 
C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 
(1996).

Permanently housebound by reason of disabilities is when the 
veteran is substantially confined to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area and it is reasonably certain that the 
disability and resultant confinement will continue throughout 
his lifetime.  38 C.F.R. § 3.351.  

In a December 2004 claim, the veteran stated that he fell 20 
feet from a building in December 2001.  Despite back and neck 
surgery, the veteran continued to experience back and neck 
stiffness, numbness of extremities, loss of grip strength, 
and some memory loss.  He stated that he required assistance 
in rising from bed and performing household chores.  
  
In a January 2005 letter, a private primary care physician 
summarized the veteran's medical status including cervical 
spine, lumbar spine, bilateral shoulder, hand, and foot 
disorders and stated that the veteran was unable to maintain 
any gainful employment.  Hand disabilities included carpal 
tunnel syndrome and Reynaud's disease.  The veteran's foot 
disability was diagnosed as gout.  The veteran has undergone 
surgery of the cervical spine (twice), lumbar spine, both 
shoulders, the dominant left wrist, and the removal of basal 
carcinomas of the skin.  Medical records also showed a 
possible myocardial infarction and coronary artery disease.  
None of the disorders are service-connected.  

In March 2005, a VA examiner noted that the veteran was not 
bedridden, hospitalized, a resident of a nursing home and 
that he did have the capacity to protect himself from the 
hazards or dangers of the family environment.  The examiner 
noted that the veteran was able to walk with the occasional 
use of a cane but had some dizziness and imbalance when 
rising from a seated position.  The veteran had no vision 
deficits using corrective lenses.  He was not incontinent and 
could dress and prepare meals without assistance.  He was 
able to leave the home but was unable to operate an 
automobile.  

In a May 2005 notice of disagreement, the veteran stated that 
he continued to hold a driver's license but was unable to 
turn his neck to permit operation of an automobile.  He 
stated that he was unable to prepare meals or dress because 
he could not bend or stoop.  He required assistance rising 
from bed and bathing because of occasional loss of balance.  
Further, he was not able to open cans or jars because of a 
loss of grip strength, could not walk during gout flare-ups, 
and experienced unspecified limitations from residuals of 
shoulder surgery.  In correspondence in March 2008, the 
veteran stated that he frequently dropped objects, needed to 
elevate his legs to reduce pressure on his back and neck, and 
wore a back brace daily.  

The claims file contains records of treatment by a private 
neurosurgeon from September 2006 to June 2007.  In September 
2006, the surgeon noted the veteran's reports of constant 
non-radiating neck and back pain with numbness and tingling 
of the lateral thighs. The veteran reported no bowel or 
bladder incontinence.   Except for some slight give-way 
weakness in the right lower extremity, a motor examination 
showed normal muscle strength, bulk, and tone with no 
abnormal movements.  Deep tendon reflexes were essentially 
normal.  The veteran walked with an antalgic gait favoring 
the right but could heel and toe walk without difficulty.  
The veteran had received medical management for chronic pain 
that was not successful.  After review of new imaging 
studies, the surgeon recommended conservative pain management 
with no additional surgery.  In November 2006, the surgeon 
noted that the veteran experienced a fall while not wearing 
his back brace.  In April 2007, the surgeon noted that 
injections and medication had not provided relief.  In June 
2007, the surgeon noted the veteran's reports of cervical 
pain radiating to the right arm.  Additional imaging showed 
no neural element impingement, but electrodiagnostic studies 
showed mild carpal tunnel syndrome and cervical 
radiculopathy.  The surgeon continued to recommend 
conservative pain management in lieu of surgery. 

In March 2008, a VA physician noted a review of the claims 
file and performed an examination to assess the veteran's 
need for aid and attendance.  The physician noted that the 
veteran travelled alone to the examination, was able to 
operate an automobile for short distances, and was 
unrestricted in leaving his home.  He was able to walk a few 
hundred yards without assistive devices.  The veteran held 
his neck stiffly, and motion of the cervical spine was 
limited to 30 degrees extension, 30 degrees bilateral 
rotation, 15 and 25 degrees lateral flexion, and normal 
forward flexion.  Motion of the lumbar spine was limited to 
75 degrees forward flexion, 25 degrees extension, and 30 
degrees bidirectional lateral flexion and rotation.  Function 
of the upper and lower extremities was normal.  The physician 
noted that the veteran reported being unable to dress and 
undress, had difficulty opening jars and rising from a supine 
position.  The physician noted no cognitive or mental 
deficits or other impairments that affect the ability of the 
veteran to protect himself from the daily environment.  

The Board concludes that a special monthly pension for aid 
and attendance is not warranted.  The veteran is not a 
patient in a nursing home and has no uncorrectable vision 
deficits.  The Board concludes that the record does not 
substantiate a factual need for aid and attendance.  The 
veteran is able to ambulate in and outside his home without 
assistance and to protect himself from the hazards of daily 
living.  Although the veteran does not possess sufficient 
grip strength to open jars or cans, there is no evidence that 
he lacks sufficient dexterity to safely operate kitchen 
appliances including those that assist in opening food 
containers.  There is no evidence that he is unable to 
prepare meals or feed himself.  The Board acknowledges that a 
physician noted that he was unable to dress.  However, the 
physician noted no limitation of movement of the upper and 
lower extremities.  Range of motion of the cervical and 
lumbar spine was noted as less than normal but not so 
restrictive as to prevent dressing using appropriate casual 
clothing.  The veteran is able to accomplish bathing and 
toileting without assistance.  Although he did report that he 
sometimes required assistance due to him losing his balance, 
a medical professional recommended the use of a four-pronged 
cane for improved stability.  The neurosurgeon noted some 
slight give-way weakness in the right lower extremity but 
normal muscle strength, bulk, and tone.  The veteran reported 
episodes of imbalance and one occurrence of a fall while not 
wearing a back brace.  However, he does not require the use 
of assistive devices for ambulation and is able to operate an 
automobile for short distances.  In view of the lay and 
medical evidence of the veteran's individual impairments as 
well as his overall functional capacity, the Board concludes 
that the veteran is not so nearly helpless as to require the 
regular aid and attendance of another person.

The Board further concludes that a special monthly pension 
for housebound status is not warranted because the veteran 
does not have a disability rated as permanent and total and 
because the lay and medical evidence showed that the veteran 
is not substantially confined to his dwelling as a result of 
his disabilities.   

The weight of the credible evidence demonstrates that the 
veteran's current disabilities do not warrant increased 
nonservice-connected pension for aid and assistance or 
housebound status.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Special monthly pension based on the need for aid and 
attendance or on the basis of housebound status is denied. 



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


